Exhibit 10.2

ASSIGNMENT NO. 29 OF RECEIVABLES IN ADDITIONAL ACCOUNTS INCLUDED IN ASSET POOL
ONE (this “Assignment”), dated as of June 8, 2009, by and between CHASE ISSUANCE
TRUST (the “Trust”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”)
as collateral agent (in such capacity, the “Collateral Agent”), pursuant to the
Asset Pool One Supplement referred to below, and acknowledged by Chase Bank USA,
National Association, in its capacity as servicer under the Third Amended and
Restated Transfer and Servicing Agreement, dated as of December 19, 2007 (the
“Transfer and Servicing Agreement”), among Chase Bank USA, National Association,
as transferor, administrator and servicer, the Trust and Wells Fargo, as
indenture trustee (in such capacity, the “Indenture Trustee”) and Collateral
Agent (in such capacity, the “Collateral Agent”), as amended by the First
Amendment to the Third Amended and Restated Transfer and Servicing Agreement,
dated as of May 8, 2009.

W I T N E S S E T H:

WHEREAS, the Trust, the Collateral Agent and the Indenture Trustee are parties
to the Second Amended and Restated Asset Pool One Supplement, dated as of
December 19, 2007 (hereinafter as such agreement may have been, or may from time
to time be, amended, supplemented or otherwise modified, the “Asset Pool One
Supplement”);

WHEREAS, pursuant to the Asset Pool One Supplement, the Trust wishes to
designate Additional Accounts to be included as Asset Pool One Accounts and to
pledge hereby the Receivables of such Additional Accounts, whether now existing
or hereafter created, to the Collateral Agent to be included as Asset Pool One
Receivables; and

WHEREAS, the Collateral Agent, on behalf of and for the benefit and security of
the Asset Pool One Noteholders, the Indenture Trustee, in its individual
capacity and the Collateral Agent, in its individual capacity, is willing to
accept such designation and pledge subject to the terms and conditions hereof;

NOW, THEREFORE, the Trust and the Collateral Agent hereby agree as follows:

1. Defined Terms. All capitalized terms used herein shall have the meanings
ascribed to them in the Asset Pool One Supplement unless otherwise defined
herein.

“Addition Cut-Off Date” shall mean, with respect to the Additional Accounts
designated hereby, April 30, 2009.

“Addition Date” shall mean, with respect to the Additional Accounts designated
hereby, June 8, 2009.

“Notice Date” shall mean, with respect to the Additional Accounts designated
hereby, May 29, 2009.



--------------------------------------------------------------------------------

2. Designation of Additional Accounts. Within five Business Days after the
Addition Date, the Trust shall deliver to the Collateral Agent a true and
complete list (in the form of a computer file, microfiche list, CD-ROM or such
other form as is agreed upon between the Transferor and the Collateral Agent) of
each VISA® and MasterCard® account which, as of the Addition Date, shall be
deemed to be an Additional Asset Pool One Account, identified by account number
and the aggregate amount of the Receivables in each such Additional Asset Pool
One Account as of the Addition Cut-Off Date, which list shall be marked as
Schedule 1 to this Assignment and shall, as of the Addition Date, modify and
amend and be incorporated into and made a part of this Assignment and the Asset
Pool One Supplement.

3. Pledge of Receivables.

(a) The Trust hereby grants to the Collateral Agent, for the benefit and
security of the Asset Pool One Noteholders, the Indenture Trustee, in its
individual capacity and the Collateral Agent, in its individual capacity, a
security interest in all of its right, title and interest, whether owned on the
Addition Cut-Off Date or thereafter acquired, in the Receivables existing on the
Addition Cut-Off Date or thereafter created in the Additional Asset Pool One
Accounts, all Interchange and Recoveries related thereto, all monies due or to
become due and all amounts received or receivable with respect thereto and the
“proceeds” (including “proceeds” as defined in the applicable UCC) thereof and
Insurance Proceeds relating thereto to secure the Asset Pool One Notes (and the
obligations under the Indenture and the Asset Pool One Supplement), equally and
ratably without prejudice, priority or distinction between any Asset Pool One
Note by reason of difference in time of issuance or otherwise, except as
otherwise expressly provided in the Indenture, or in the Indenture Supplement
which establishes any Series, Class or Tranche of Asset Pool One Notes, and to
secure (i) the payment of all amounts due on such Asset Pool One Notes in
accordance with their respective terms, (ii) the payment of all other sums
payable by the Trust under the Indenture, any Indenture Supplement and the Asset
Pool One Supplement relating to the Asset Pool One Notes and (iii) compliance by
the Trust with the provisions of the Indenture, any Indenture Supplement or the
Asset Pool One Supplement relating to the Asset Pool One Notes. This Assignment
constitutes a security agreement under the UCC.

(b) If necessary, the Trust agrees to record and file, at its own expense,
financing statements (and continuation statements when applicable) with respect
to the Asset Pool One Receivables in Additional Asset Pool One Accounts existing
on the Addition Cut-Off Date and thereafter created meeting the requirements of
applicable state law in such manner and in such jurisdictions as are necessary
to perfect, and maintain perfection of, the sale and assignment of its interest
in such Asset Pool One Receivables to the Collateral Agent, and to deliver a
file-stamped copy of each such financing statement or other evidence of such
filing to the Collateral Agent on or prior to the Addition Date. The Collateral
Agent shall be under no obligation whatsoever to file such financing or
continuation statements or to make any filing under the UCC in connection with
such sale and assignment.

 

2



--------------------------------------------------------------------------------

(c) In connection with such assignment, the Trust further agrees, at its own
expense, on or prior to the date of this Assignment, to indicate in the
appropriate computer files that Receivables created in connection with the
Additional Asset Pool One Accounts and designated hereby have been pledged to
the Collateral Agent pursuant to this Assignment for the benefit and security of
the Asset Pool One Noteholders, the Indenture Trustee, in its individual
capacity and the Collateral Agent, in its individual capacity.

(d) The parties hereto agree that all pledges of Receivables to the Collateral
Agent pursuant to this Assignment are subject to, and shall be treated in
accordance with, the Delaware Act and each of the parties hereto agrees that
this Assignment has been entered into by the parties hereto in express reliance
upon the Delaware Act. For purposes of complying with the requirements of the
Delaware Act, each of the parties hereto hereby agrees that any property, assets
or rights purported to be pledged, in whole or in part, by the Trust pursuant to
this Assignment shall be deemed to no longer be the property, assets or rights
of the Trust. The parties hereto acknowledge and agree that each such assignment
is occurring in connection with a “securitization transaction” within the
meaning of the Delaware Act.

4. Acceptance by Collateral Agent. The Collateral Agent hereby acknowledges its
acceptance of all right, title and interest in and to the Receivables in the
Additional Asset Pool One Accounts now existing and hereafter created, pledged
to the Collateral Agent pursuant to Section 3(a) of this Assignment and declares
that it shall maintain such right, title and interest, upon the trust herein set
forth, for the benefit and security of the Asset Pool One Noteholders, the
Indenture Trustee, in its individual capacity and the Collateral Agent, in its
individual capacity.

5. Representations and Warranties of the Trust. The Trust hereby represents and
warrants to the Collateral Agent, as of the Addition Date (or such other date as
is specified below), that:

(a) Conditions Precedent. All of the requirements for the addition of Accounts
set forth under subsection 2.12(c) of the Transfer and Servicing Agreement shall
have been satisfied and all of the representations and warranties set forth
under subsection 2.04(a) of the Transfer and Servicing Agreement to be made on
each Addition Date shall be true and correct in all material respects on such
Addition Date;

(b) Legal, Valid and Binding Obligation. This Assignment constitutes a legal,
valid and binding obligation of the Trust enforceable against the Trust in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity);

(c) Eligibility of Additional Accounts. As of the Addition Cut-Off Date, each
Additional Account designated hereby was an Eligible Account;

 

3



--------------------------------------------------------------------------------

(d) Insolvency. As of each of the Addition Cut-Off Date and the Addition Date,
no Insolvency Event with respect to the Trust has occurred and the assignment by
the Trust of Receivables arising in the Additional Accounts to the Collateral
Agent has not been made in contemplation of the occurrence thereof;

(e) No Adverse Effect. The acquisition by the Collateral Agent of the
Receivables arising in the Additional Accounts shall not, in the reasonable
belief of the Trust, result in an Adverse Effect;

(f) No Conflict. The execution and delivery by the Trust of this Assignment, the
performance of the transactions contemplated by this Assignment and the
fulfillment of the terms hereof applicable to the Trust, will not conflict with
or violate any Requirements of Law applicable to the Trust or conflict with,
result in any breach of any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a material default
under, any indenture, contract, agreement, mortgage, deed of trust or other
instrument to which the Trust is a party or by which it or its properties are
bound;

(g) No Proceedings. There are no proceedings or investigations, pending or, to
the best knowledge of the Trust, threatened against the Trust before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Assignment, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Assignment, (iii) seeking any determination or ruling that, in the reasonable
judgment of the Trust, would materially and adversely affect the performance by
the Trust of its obligations under this Assignment or (iv) seeking any
determination or ruling that would materially and adversely affect the validity
or enforceability of this Assignment; and

(h) All Consents. All authorizations, consents, orders or approvals of any court
or other governmental authority required to be obtained by the Trust in
connection with the execution and delivery of this Assignment by the Trust and
the performance of the transactions contemplated by this Assignment by the
Trust, have been obtained.

6. Conditions Precedent. The acceptance by the Collateral Agent set forth in
Section 4 hereof and the amendment of the Asset Pool One Supplement pursuant to
Section 7 hereof are each subject to the satisfaction of the conditions
precedent set forth in subsection 2.4(c) of the Asset Pool One Supplement on or
prior to the dates specified in such subsection 2.4(c), except to the extent any
such conditions have been waived. For purposes of subsection 2.4(c)(ii) of the
Asset Pool One Supplement, “Notice Date” shall having the meaning specified in
Section 1 hereof. With respect to the condition specified in subsection
2.4(c)(xi) of the Asset Pool One Supplement, on or prior to the date hereof, the
Administrator, on behalf of the Issuing Entity, shall have delivered to the
Collateral Agent a certificate of a Vice President or more senior officer of the
Administrator, substantially in the form of Schedule 2 hereto, certifying that
all requirements set forth in clauses (iii) through (x) of subsection 2.4(c) of
the Asset Pool One Supplement for designating and conveying Receivables in
Additional Asset Pool

 

4



--------------------------------------------------------------------------------

One Accounts have been satisfied or waived. The Collateral Agent may
conclusively rely on such Officer’s Certificate, shall have no duty to make
inquiries with regard to the matters set forth therein, and shall incur no
liability in so relying.

7. Amendment of the Asset Pool One Supplement. The Asset Pool One Supplement is
hereby amended to provide that all references therein to the “Asset Pool One
Supplement,” to “this Asset Pool One Supplement” and to “herein” shall be deemed
from and after the Addition Date to be a dual reference to the Asset Pool One
Supplement as supplemented by this Assignment. All references therein to
Additional Asset Pool One Accounts shall be deemed to include the Additional
Accounts designated hereby and all references therein to Asset Pool One
Receivables shall be deemed to include the Receivables pledged hereby. Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions of the Asset Pool One Supplement shall remain unamended
and shall continue to be, and shall remain, in full force and effect in
accordance with its terms and except as expressly provided herein shall not
constitute or be deemed to constitute a waiver of compliance with or a consent
to noncompliance with any term or provision of the Asset Pool One Supplement.

8. Counterparts. This Assignment may be executed in two or more counterparts,
and by different parties on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

9. GOVERNING LAW. THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS,
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

10. Limitation of Liability. Notwithstanding any other provision herein or
elsewhere, this Assignment has been executed and delivered by Wilmington Trust
Company on behalf of the Trust, not in its individual capacity, but solely in
its capacity as Owner Trustee, and in no event shall Wilmington Trust Company in
its individual capacity have any liability in respect of the representations,
warranties, or obligations of the Trust hereunder or under any other document,
as to all of which recourse shall be had solely to the assets of the Trust, and
for all purposes of this Assignment and each other document, the Owner Trustee
(as such or in its individual capacity) shall be subject to, and entitled to the
benefits of, the terms and provisions of the Trust Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed by their respective officers as of the day and year first above
written.

 

CHASE ISSUANCE TRUST By: WILMINGTON TRUST COMPANY, not in its individual
capacity but solely as Owner Trustee on behalf of the Issuing Entity By:  

/s/ Jennifer A. Luce

Name:   Jennifer A. Luce Title:   Assistant Vice President WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Collateral Agent By:  

/s/ Cheryl Zimmerman

Name:   Cheryl Zimmerman Title:   Vice President

Acknowledged by:

 

CHASE BANK USA,

NATIONAL ASSOCIATION,

as Servicer

By:  

/s/ Keith W. Schuck

Name:   Keith W. Schuck Title:   President

 

Chase Issuance Trust

Assignment No. 29 (APO)



--------------------------------------------------------------------------------

Schedule 1

LIST OF ADDITIONAL ASSET POOL ONE ACCOUNTS

[TO BE DELIVERED TO THE COLLATERAL AGENT BY THE ISSUING ENTITY

AND MARKED AS SCHEDULE 1 TO THIS ASSIGNMENT]

 

Schedule 1



--------------------------------------------------------------------------------

Schedule 2

Chase Issuance Trust

Officer’s Certificate

June 8, 2009

Keith W. Schuck, a duly authorized officer of Chase Bank USA, National
Association, as administrator (the “Administrator”) for the Chase Issuance Trust
(the “Trust”), hereby certifies and acknowledges on behalf of the Trust that to
the best of his knowledge the following statements are true on June 8, 2009 (the
“Addition Date”), and acknowledges on behalf of the Trust that this Officer’s
Certificate will be relied upon by Wells Fargo Bank, National Association
(“Wells Fargo”), as collateral agent (the “Collateral Agent”) in connection with
the Collateral Agent entering into Assignment No. 29 of Receivables in
Additional Accounts, dated as of June 8, 2009 (the “Assignment”), by and between
the Trust and the Collateral Agent, in connection with the Second Amended and
Restated Asset Pool One Supplement, dated as of December 19, 2007 (as heretofore
supplemented and amended, the “Asset Pool One Supplement”), by and between the
Trust and Wells Fargo as indenture trustee (the “Indenture Trustee”) and
Collateral Agent. The undersigned hereby certifies and acknowledges on behalf of
the Trust that:

(a) Conditions Precedent. All of the requirements for the addition of Accounts
set forth under clauses (iii) through (x) of subsection 2.4(c) of the Asset Pool
One Supplement shall have been satisfied in all material respects on the
Addition Date.

(b) Delivery of Assignment. Within five Business Days after the Addition Date,
the Trust shall deliver to the Collateral Agent a true and complete list (in the
form of a computer file, microfiche list, CD-ROM or such other form as is agreed
upon between the Transferor and the Collateral Agent) of all Additional
Accounts, identified by account number and the aggregate amount of the
Receivables in each Additional Account as of the Addition Cut-Off Date, which
list shall, as of the Addition Date, modify and amend and be incorporated into
and made a part of the Assignment and the Asset Pool One Supplement.

Initially capitalized terms used herein and not otherwise defined are used as
defined in the Asset Pool One Supplement.

 

Schedule 2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the day and year first set
forth above.

 

CHASE ISSUANCE TRUST By:   CHASE BANK USA, NATIONAL ASSOCIATION, not in its
individual capacity but solely as Administrator on behalf of the Trust By:  

 

Name:   Keith W. Schuck Title:   President

 

Schedule 2-2